

EXECUTION VERSION






AMENDMENT NO. 6 dated as of June 29, 2018 (this “Amendment”), to the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 13, 2011 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among TAYLOR MORRISON COMMUNITIES, INC., a Delaware corporation
(the “U.S. Borrower”), TMM HOLDINGS LIMITED PARTNERSHIP, a
British Columbia limited partnership (“Holdings”), TAYLOR MORRISON HOLDINGS II,
INC., a company continued under the laws of the province of British Columbia
(“Canada Holdings”), TAYLOR MORRISON HOLDINGS, INC., a Delaware corporation
(“U.S. Holdings”), TAYLOR MORRISON FINANCE, INC., a
Delaware corporation (“U.S. FinCo”), each lender from time to time party thereto
(each individually referred to therein as a “Lender” and collectively as
“Lenders”) and CREDIT SUISSE AG, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).


A.Holdings has requested that (i) the aggregate Commitments under the Credit
Agreement be increased by an amount equal to $100,000,000 (the “Commitment
Increase”), which Commitment Increase will be provided, severally and not
jointly, by the lenders listed on Exhibit A hereto (the “Commitment Increase
Lenders”) (and which Commitment Increase shall not reduce the Additional
Facilities Amount under the Credit Agreement) and (ii) the Credit Agreement be
amended as set forth herein.


B.The Commitment Increase Lenders are willing to provide such additional
Commitments, and the Lenders are willing to so amend the Credit Agreement, in
each case on the terms and subject to the conditions set forth herein.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The rules of
interpretation set forth in Section 1.2A of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.


SECTION 2. Commitment Increase. (a) Subject to the terms and conditions set
forth herein, the Lenders party hereto (including the Commitment Increase
Lenders) hereby agree that, effective as of the Amendment Effective Date (as
defined below), the aggregate amount of the Commitments shall be $600,000,000,
and the Commitments of the Lenders shall be as set forth on Exhibit B.







--------------------------------------------------------------------------------





(b)    On the Amendment Effective Date, the participations in respect of Letters
of Credit shall be reallocated so that such participations are held ratably
among the Lenders in accordance with their commitments after giving effect to
the Commitment Increase.


(c)    Each Lender party hereto, by delivering its signature page to this
Amendment on the Amendment Effective Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Lender on the Amendment Effective Date. Each
Commitment Increase Lender shall be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, with all the rights and obligations of a
Lender under the Credit Agreement.


SECTION 3. Amendments. Effective as of the Amendment Effective Date:


(a)The Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in Annex I hereto.


(b)Schedule 2.1 of the Credit Agreement is hereby amended and restated in its
entirety with Schedule 2.1 attached as Exhibit B to this Amendment.


SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each of Holdings, U.S. Holdings, Canada Holdings,
U.S. FinCo and the U.S. Borrower, jointly and severally, hereby represents and
warrants to the Administrative Agent and each of the other parties hereto that:


(a)As of the Amendment Effective Date, each Loan Party has duly executed and
delivered and authorized this Amendment and this Amendment constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).


(b)As of the Amendment Effective Date, (i) the representations and warranties
set forth in Section 5 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (unless qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) on and as of the Amendment
Effective Date to the same extent as though made on and as of such date, except
(x) to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties were true and
correct in all material





--------------------------------------------------------------------------------




respects (unless qualified as to materiality or Material Adverse Effect, in
which case such representations and warranties were true and correct in all
respects)







--------------------------------------------------------------------------------





on and as of such earlier date, and (y) the reference to the Restatement
Effective Date in Section 5.12 of the Credit Agreement shall, for purposes of
this Section 4(b), be deemed to refer to the Amendment Effective Date, and (ii)
no Default or Event of Default has occurred and is continuing.


SECTION 5. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction or waiver, on or prior to June 29, 2018, of the
following conditions precedent (the date on which all such conditions are
satisfied or waived, the “Amendment Effective Date”):


(a)The Administrative Agent (or its counsel) shall have received from each Loan
Party, each Existing Lender party hereto (which shall constitute the Requisite
Lenders) and each Commitment Increase Lender either (i) a counterpart of this
Agreement signed on behalf of such parties or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such parties
have signed a counterpart of this Agreement.


(b)The Administrative Agent shall have received reimbursement of all costs and
expenses required to be paid by the Loan Parties in connection with the
transactions contemplated hereby.


(c)The representations and warranties set forth in Section 4 shall be true and
correct, and the Administrative Agent shall have received a certificate to that
effect dated as of the Amendment Effective Date and executed by a Responsible
Officer of Holdings.


(d)The Administrative Agent and its counsel shall have received executed copies
of favorable written opinions of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel for the Loan Parties, and each local counsel listed on Exhibit C, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, dated as of the Amendment Effective Date.


(e)On or before the Amendment Effective Date, each Loan Party shall deliver or
cause to be delivered to the Administrative Agent and each of the Lenders the
following, each, unless otherwise noted, dated the Amendment Effective Date:


(i)    Certified copies of the certificate of incorporation, organization or
formation, together with a good standing certificate, certificate of status or
certificate of compliance (as applicable) from the applicable Governmental
Authority of its jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Amendment Effective Date (or, in lieu of such
certificate of incorporation, organization or formation, a certification by a
Responsible Officer that there has been no change to such certificate of
incorporation, organization or formation since the most recent copy delivered





--------------------------------------------------------------------------------




to the Administrative Agent, together with a good standing certificate,
certificate of status or certificate of compliance







--------------------------------------------------------------------------------





(as applicable) from the applicable Governmental Authority of its jurisdiction
of incorporation, organization or formation dated a recent date prior to the
Amendment Effective Date);


(ii)    Copies of its Organizational Documents, other than such Organizational
Documents required to be delivered under clause (i) above, certified as of the
Amendment Effective Date by its corporate secretary or an assistant secretary
(or, in lieu of such Organizational Documents, a certification by a Responsible
Officer that there has been no change to such Organizational Documents since the
most recent copy delivered to the Administrative Agent);


(iii)    A certification by a Responsible Officer, certified as of the Amendment
Effective Date, that board resolutions or similar authorizing documents
authorizing the execution, delivery and performance of this Amendment have been
approved by the board of directors or similar governing body of each Loan Party
and that such resolutions or documents are in full force and effect without
modification or amendment; and


(iv)    An incumbency certificate of its Responsible Officers executing this
Amendment (or, in lieu of such incumbency certificate, a certification by a
Responsible Officer that there has been no change to such incumbency certificate
since the most recent copy delivered to the Administrative Agent).


(f)The Borrower shall have paid to the Administrative Agent, for the account of
each Commitment Increase Lender, an upfront fee in an amount equal to 0.30% of
the amount set forth opposite such Commitment Increase Lender’s name on Exhibit
A.


(g)To the extent that the Borrower qualifies as a “legal entity customer” under
31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), at least five days
prior to the Amendment Effective Date, the Borrower shall have delivered to the
Administrative Agent and each Lender that so requests a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation in
relation to the Borrower.


(h)The Borrower shall execute and deliver any Notes (or applicable replacements
thereof) as any Lender may request prior to the Amendment Effective Date.


The Administrative Agent shall notify the U.S. Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.


SECTION 6. Consent and Reaffirmation.    Each of the Loan Parties hereby
(i)consents to this Amendment and the transactions contemplated hereby, (ii)
agrees that, notwithstanding the effectiveness of this Amendment, the Guaranty
and each of the other Loan Documents continues to be in full force and effect,
(iii) affirms and confirms its





--------------------------------------------------------------------------------




guarantee (in the case of a Guarantor) of the Obligations pursuant to the
Guaranty, all as provided in the Loan Documents, and (iv) acknowledges and
agrees that such guarantee







--------------------------------------------------------------------------------





continues in full force and effect in respect of, the Obligations under the
Credit Agreement and the other Loan Documents. The parties hereto expressly
acknowledge that it is not their intention that this Amendment or any of the
other Loan Documents executed or delivered pursuant hereto constitute a novation
of any of the obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, but a modification thereof pursuant to the
terms contained herein.


SECTION 7. Loan Documents. This Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.


SECTION 8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of an original executed counterpart of this Amendment.


SECTION 9. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.


SECTION 11. Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Effective Date, the U.S. Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.
revolver6.jpg [revolver6.jpg]signaturepagetoamend6.jpg
[signaturepagetoamend6.jpg]







--------------------------------------------------------------------------------




revolver6b.jpg [revolver6b.jpg]




signaturepagetoamend6.jpg [signaturepagetoamend6.jpg]







--------------------------------------------------------------------------------




revolver6c.jpg [revolver6c.jpg]




signaturepagetoamend6.jpg [signaturepagetoamend6.jpg]





SIGNATURE PAGE TO AMENDMENT NO. 6 TO THE TAYLOR MORRISON COMMUNITIES INC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED




NAME OF LENDER: CITIBANK, N.A.
revolver9.jpg [revolver9.jpg]




















[Signature Page to Amendment No. 6]


(INY CORP:3855355vl0: 06/2612018- 02:08 PM II







--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 6 TO THE TAYLOR MORRISON COMMUNITIES INC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED




revolver10.jpg [revolver10.jpg]








*For any Lender requiring a second signature.












































[Signature Page to Amendment No. 6]


[[NYCORP:3855355v9:06/19/2018--01:24 PM]]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 6 TO THE TAYLOR MORRISON COMMUNITIES INC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED




NAME OF LENDER: WELLS FARGO BANK, N.A.
revolver101.jpg [revolver101.jpg]




























































[Signature Page to Amendment No. 6}


[[NYCORP:3855355v9:06/l9/2018--0 !:24 PMJ]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 6 TO THE TAYLOR MORRISON COMMUNITIES INC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED




NAME OF LENDER:    U.S. BANK NATIONAL ASSOCIATION


revolver12.jpg [revolver12.jpg]









--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 6 TO THE TAYLOR MORRISON COMMUNITIES INC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED




NAMEOFLENDER: COMERICABANK
revolver13.jpg [revolver13.jpg]






























































[Signature Page to Amendment No. 6]







--------------------------------------------------------------------------------





SIGN ATUREPAGE TO AMENDMENT NO. 6 TO THE TA YLOR MORRISON COMMUNITIESINC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED








revolver14.jpg [revolver14.jpg]




[Signature Page to Amendment No. 6]





    












SIGNATURE PAGE TO AMENDMENT NO. 6 TO THE TAYLOR MORRISON COMMUNITIES INC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED




NAME OF LENDER : MIZUHO BANK, LTD.
revolver15.jpg [revolver15.jpg]










[Signature Page to Amendment No. 6]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 6 TO THE TAYLOR MORRISON COMMUNITIES INC. SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 13, 2011, AS
AMENDED




NAME OF LENDER: Texas Capital Bank     


revolver16.jpg [revolver16.jpg]








*For any Lender requiring a second signature.




















































[Signature Page to Amendment No. 6]







--------------------------------------------------------------------------------





EXHIBIT A




Commitment Increase Lenders
Additional Commitments
Citibank, N.A.
$12,500,000
Goldman Sachs Bank USA
$36,000,000
Wells Fargo Bank, N.A.
$16,000,000
U.S. Bank National Association
$11,000,000
Comerica Bank
$8,500,000
Bank of America, N.A.
$6,500,000
Mizuho Bank, Ltd.
$6,000,000
Texas Capital Bank
$3,500,000








--------------------------------------------------------------------------------





EXHIBIT B


Schedule 2.1


Commitments










Lender
Commitment
Citibank, N.A.


$87,500,000


Credit Suisse AG, Cayman Islands Branch


$75,000,000


U.S. Bank National Association


$75,000,000


Goldman Sachs Bank USA


$70,000,000


JPMorgan Chase Bank, N.A.


$70,000,000


Mizuho Bank, Ltd.


$55,000,000


Wells Fargo Bank, N.A.


$55,000,000


Bank of America, N.A.


$37,500,000


Comerica Bank


$37,500,000


Texas Capital Bank


$37,500,000










--------------------------------------------------------------------------------





EXHIBIT C


Local Counsel


1.
Armbrust & Brown, PLLC, Texas counsel



2.
GrayRobinson, P.A., Florida counsel



3.
Holland & Hart LLP, Colorado counsel



4.
Stikeman Elliot LLP, Canada counsel



5.
Cox, Castle & Nicholson LLP, California counsel



6.
Brier, Irish, Hubbard & Erhart, P.L.C., Arizona counsel



7.
Meltzer, Purtill & Stelle LLC, Illinois counsel



8.
Alexander Ricks PLLC, North Carolina counsel



9.
Schreeder, Wheeler & Flint, LLP, Georgia counsel








--------------------------------------------------------------------------------





EXHIBIT D


Subsidiary Guarantors


ATPD, LLC
DARLING HOMES OF TEXAS, LLC DFP TEXAS (GP), LLC
TAYLOR MORRISON, INC.
TAYLOR MORRISON AT CRYSTAL FALLS, LLC TAYLOR MORRISON HOLDINGS OF ARIZONA, INC.
TAYLOR MORRISON MARBLEHEAD HOLDINGS, LLC TAYLOR MORRISON OF CALIFORNIA, LLC
TAYLOR MORRISON OF CAROLINAS, INC. TAYLOR MORRISON OF COLORADO, INC. TAYLOR
MORRISON OF FLORIDA, INC. TAYLOR MORRISON OF GEORGIA, LLC TAYLOR MORRISON OF
ILLINOIS, INC. TAYLOR MORRISON OF TEXAS, INC.
TAYLOR MORRISON PACIFIC POINT HOLDINGS, LLC TAYLOR MORRISON SERVICES, INC.
TAYLOR MORRISON TRAMONTO HOLDINGS, LLC TAYLOR MORRISON/ARIZONA, INC.
TAYLOR WOODROW COMMUNITIES – LEAGUE CITY, LTD. TAYLOR WOODROW COMMUNITIES AT
MIRASOL, LTD. TAYLOR WOODROW COMMUNITIES AT PORTICO, L.L.C.
TAYLOR WOODROW COMMUNITIES AT ST. JOHNS FOREST, L.L.C. TAYLOR WOODROW HOMES –
CENTRAL FLORIDA DIVISION, L.L.C. TAYLOR WOODROW HOMES – SOUTHWEST FLORIDA
DIVISION, L.L.C. TAYLOR WOODROW COMMUNITIES AT ARTISAN LAKES, L.L.C.
TM CALIFORNIA SERVICES, INC. TM HOMES OF ARIZONA, INC. TW ACQUISITIONS, INC.
TWC/FALCONHEAD WEST, L.L.C. TWC/MIRASOL, INC. TWC/STEINER RANCH, LLC
TM OYSTER HARBOR, LLC
TAYLOR MORRISON ESPLANADE NAPLES, LLC







--------------------------------------------------------------------------------





EXECUTION VERSION ANNEX I TO AMENDMENT NO. 6




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 13, 2011
as amended and restated as of April 13, 2012,
as thereafter amended as of August 15, 2012 and December 27, 2012, and as
further amended and restated as of April 12, 2013
Among
TAYLOR MORRISON COMMUNITIES, INC.,
as U.S. Borrower MONARCH CORPORATION,
as Canadian Borrower
TMM HOLDINGS LIMITED PARTNERSHIP,
as Holdings MONARCH COMMUNITIES INC.,
as Canada Holdings
MONARCH PARENT INC.,
as Canada Intermediate Holdings


TAYLOR MORRISON HOLDINGS, INC.,
as U.S. Holdings


TAYLOR MORRISON FINANCE, INC.
as U.S. FinCo


THE LENDERS PARTY HERETO,
as Lenders and
CREDIT SUISSE AG,
as Administrative Agent






CREDIT SUISSE SECURITIES (USA) LLC and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners


$500,000,000600,000,000 REVOLVING CREDIT FACILITY











--------------------------------------------------------------------------------




[[3659503]]







--------------------------------------------------------------------------------





TABLE OF CONTENTS




Page


SECTION 1. DEFINITIONS     2


1.1
Certain Defined Terms     2

1.2
Defined Terms; Accounting Terms; Utilization of GAAP for Purposes of

Calculations Under Agreement     47
1.3
Exchange Rates     4748



SECTION 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS     48


2.1
Commitments; Loans     48

2.2
Interest on the Loans     52

2.3
Fees     56

2.4
Repayments and Prepayments; General Provisions Regarding Payments     5657

2.5
Use of Proceeds     60

2.6
Special Provisions Governing Eurodollar Rate Loans     60

2.7
Increased Costs; Taxes     62

2.8
Mitigation Obligations; Replacement of Lenders     67

2.9
Loan Modification Offers     68



SECTION 3. LETTERS OF CREDIT     69


3.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
    69

3.2
Letter of Credit Fees     7271

3.3
Drawings and Payments and Reimbursement of Amounts Drawn or Paid Under

Letters of Credit    72


3.4
Obligations Absolute     74

3.5
Nature of Issuing Bank’s Duties     75

3.6
Defaulting Lenders     76

3.7
Resignation of an Issuing Bank     78



SECTION 4. CONDITIONS     78


4.1
[Reserved]     78

4.2
Conditions to All Loans     78

4.3
Conditions to Letters of Credit     79



SECTION 5. REPRESENTATIONS AND WARRANTIES     79


5.1
Corporate Status; Corporate Power and Authority; Enforceability; Subsidiaries
    79






--------------------------------------------------------------------------------




5.2
No Violation; Governmental Approvals     80

5.3
Financial Statements     81

5.4
No Material Adverse Change     81




5.5
Title to Properties; Liens; Intellectual Property     81

5.6
Litigation; Compliance with Laws     8281

5.7
Payment of Taxes     82

5.8
Governmental Regulation     82

5.9
Compliance with ERISA and Similar Applicable Law     82

5.10
Environmental Matters     83

5.11
Employee Matters     8483

5.12
Solvency    84

5.13
[Reserved]     84

5.14
True and Complete Disclosure     84

5.15
Anti-Corruption Laws; Sanctions     84

5.16
Insurance     85



SECTION 6. AFFIRMATIVE COVENANTS     85


6.1
Financial Statements and Other Reports     8685

6.2
Consolidated Corporate Franchises     90

6.3
Payment of Taxes     90

6.4
Maintenance of Properties; Insurance     9190

6.5
Inspection; Books and Records     91

6.6
Compliance with Statutes     9291

6.7
Execution of Guaranty by Future Guarantors     92

6.8
[Reserved]     92

6.9
Transactions with Affiliates     92

6.10
End of Fiscal Years; Fiscal Quarters     93

6.11
Use of Proceeds     94

6.12
Changes in Business     94

6.13
Designation of Subsidiaries     94

6.14
Ratings     9594

6.15
Anti-Money Laundering Legislation     95



SECTION 7. NEGATIVE COVENANTS     95


7.1
[Reserved]     95

7.2
Limitation on Liens, etc     95

7.3
Investments; Joint Ventures     99

7.4
Restricted Payments     102

7.5
Financial Covenants     104105

7.6
Restriction on Fundamental Changes; Asset Sales     105

7.7
[Reserved]     108

7.8
[Reserved]     108

7.9
Limitation on Debt Payments     108



SECTION 8. EVENTS OF DEFAULT     108


8.1
Failure to Make Payments When Due    108109



8.2
Default in Other Agreements     108109




8.3
Breach of Certain Covenants     109

8.4
Breach of Warranty    109

projectmountainamendm_image9.gif [projectmountainamendm_image9.gif]
projectmountainamend_image10.gif [projectmountainamend_image10.gif]
8.5    Bankruptcy, etc     109110
8.6
[Reserved]     110

8.7
Judgments and Attachments     110

projectmountainamend_image10.gif [projectmountainamend_image10.gif]
8.8    Employee Benefit Plans     110111
8.9
Change in Control    111

projectmountainamend_image12.gif [projectmountainamend_image12.gif]
8.10
Invalidity of the Guaranty    111112

projectmountainamend_image14.gif [projectmountainamend_image14.gif]
projectmountainamend_image15.gif
[projectmountainamend_image15.gif]8.11    [Reserved]     111112
8.12    Borrowers’ Right to Cure     112


SECTION 9. AGENTS     113


9.1    Appointment    113
projectmountainamend_image16.gif [projectmountainamend_image16.gif]
projectmountainamend_image17.gif [projectmountainamend_image17.gif]
9.2    Rights as a Lender     113114
9.3    Exculpatory Provisions     114
projectmountainamend_image17.gif [projectmountainamend_image17.gif]
9.4    Reliance by the Administrative Agent     114115
9.5
Delegation of Duties     115

9.6
Resignation of Administrative Agent     115

9.7
Release of Guarantors     116

9.8
Non-Reliance on Administrative Agent and Other Lenders     116

9.9
Duties of Other Named Entities    116117

projectmountainamend_image19.gif [projectmountainamend_image19.gif]


SECTION 10. MISCELLANEOUS    116117


10.1
Assignments and Participations in Loans     116117

10.2
Expenses; Indemnity; Damage Waiver     121

10.3
Right of Set-Off     123

10.4
Sharing of Payments by Lenders     123

10.5
Amendments and Waivers     124

10.6
Independence of Covenants     126

10.7
Notices     126

10.8
Survival of Representations, Warranties and Agreements     127

10.9
Failure or Indulgence Not Waiver; Remedies Cumulative     127

10.10
Marshalling; Payments Set Aside     127

projectmountainamend_image25.gif
[projectmountainamend_image25.gif]projectmountainamend_image17.gif
[projectmountainamend_image17.gif] 10.11    Severability    127128
10.12
Obligations Several; Independent Nature of the Lenders’ Rights     128

10.13
Maximum Amount     128

10.14
Headings     129

10.15
Applicable Law     129

10.16
Successors and Assigns     129

10.17
Consent to Jurisdiction and Service of Process     129

10.18
Waiver of Jury Trial     130

projectmountainamend_image10.gif [projectmountainamend_image10.gif]
10.19    Confidentiality     130131
10.20    Integration; Effectiveness; Electronic Execution     132
projectmountainamend_image10.gif [projectmountainamend_image10.gif] 10.21    USA
Patriot Act Notification     132133
10.22
Agency of the U.S. Borrower for each other Loan Party     133

10.23
No Fiduciary Duties     133




10.24
Judgment Currency    134



10.25
Additional Borrowing Subsidiaries    134135



10.26
Effect of Certain Inaccuracies     135136

10.27
AcknowledgmentAcknowldgement and Consent to Bail-In of EEA Financial

Institutions.     135 136




EXHIBITS


IFORM OF NOTICE OF BORROWING
IIFORM OF NOTICE OF CONVERSION/CONTINUATION
IIIFORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT IV    FORM OF NOTE
VFORM OF GUARANTY
VIFORM OF OFFICER’S CERTIFICATE
VIIFORM OF BORROWING BASE CERTIFICATE VIII    FORM OF ASSIGNMENT AGREEMENT
IX    FORM OF BORROWING SUBSIDIARY AGREEMENT X    FORM OF BORROWING SUBSIDIARY
TERMINATION


SCHEDULES


2.1    COMMITMENTS
3.1    LETTER OF CREDIT COMMITMENTS
5.1C    SUBSIDIARIES OF HOLDINGS
5.16    INSURANCE
6.9    TRANSACTIONS WITH AFFILIATES
7.2
CERTAIN EXISTING LIENS

7.3
CERTAIN EXISTING INVESTMENTS











































iv
CREDIT AGREEMENT



CREDIT AGREEMENT




This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated
as of July 13, 2011, amended and restated as of April 13, 2012, as thereafter
amended as of August 15, 2012 and December 27, 2012, and as further amended and
restated as of April 12, 2013, and entered into by and among TAYLOR MORRISON
COMMUNITIES, INC., a Delaware corporation (the “U.S. Borrower”), as co-borrower,
MONARCH CORPORATION1, an Ontario corporation (the “Canadian Borrower” and,
together with the U.S. Borrower, the “Co-Borrowers”), TMM HOLDINGS LIMITED
PARTNERSHIP, a British Columbia limited partnership (“Holdings”), MONARCH
COMMUNITIES INC.2, a company continued under the laws of the province of British
Columbia (“Canada Holdings”), MONARCH PARENT INC.3, a company incorporated under
the laws of the province of British Columbia (“Canada Intermediate Holdings”),
TAYLOR MORRISON HOLDINGS, INC., a Delaware corporation (“U.S. Holdings”), TAYLOR
MORRISON FINANCE, INC., a Delaware corporation (“U.S. FinCo”), EACH LENDER FROM
TIME TO TIME PARTY HERETO (each individually referred to herein as a “Lender”
and collectively as “Lenders”) and CREDIT SUISSE AG, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).


R E C I T A L S


A.    WHEREAS, capitalized terms used and not defined in these recitals shall
have the meanings assigned to such terms in Section 1.1;


B.    WHEREAS, the Co-Borrowers, Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. Holdings, U.S. FinCo, the lenders party thereto and Credit Suisse
AG, as administrative agent, collateral agent, swing line lender and issuing
bank, have previously entered into a Credit Agreement dated as of July 13, 2011,
as amended and restated as of April 13, 2012, and as thereafter amended as of
August 15, 2012 and December 27, 2012 (the “Existing Credit Agreement”),
pursuant to which the Co-Borrowers requested (a) the Lenders (as defined in the
Existing Credit Agreement) to extend credit in the form of Revolving Loans (as
defined in the Existing Credit Agreement), (b) the Issuing Banks (as defined in
the Existing Credit Agreement) to issue Letters of Credit and (c) the Swing Line
Lender (as defined in the Existing Credit Agreement) to extend credit in the
form of Swing Line Loans (as defined in the Existing Credit Agreement), in each
case on the terms and subject to the conditions set forth therein;


C.    WHEREAS, the proceeds of the Loans have been and shall be used, and
Letters of Credit have been and shall be issued, solely for the purposes set
forth in Section 2.5;


D.    WHEREAS, the Lenders are willing to continue to extend credit in the form
of Loans, and the Issuing Banks are willing to issue Letters of Credit for the
accounts of the Co-Borrowers, in each case on the terms and subject to the
conditions set forth herein; and




1 Released from its obligations as a Borrower and as a Guarantor pursuant to
Amendment No. 1, which, among other things, effected a deemed amendment to the
Credit Agreement and the other Loan Documents to remove references to the
Canadian Borrower and to make conforming changes.
2 Now known as Taylor Morrison Holdings II, Inc.
3 Amalgamated into Taylor Morrison Holdings II, Inc. following Amendment No. 4.


CREDIT AGREEMENT



Agent upon its request, the rate of interest shall be determined on the basis of
the quotations of the remaining Reference Lenders.


“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2A.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.


“Borrowers” means the U.S. Borrower, the Canadian Borrower and any additional
Subsidiary of a Co-Borrower that becomes a Borrower under this Agreement
pursuant to Section 10.25.


“Borrowing Base” means, as of any date, an amount calculated as follows:


(a)100% of Unrestricted Cash and Cash Equivalents in excess of $10,000,000, plus


(b)
100% of the amount of Escrow Proceeds Receivable, plus



(c)90% of the book value of Units Under Contract, plus


(d)
85% of the book value of Units Under Construction, plus



(e)subject to the limitations set forth below, 85% of the book value of
Speculative Units, plus


(f)
subject to the limitation set forth below, 90% of the book value of Model Units,
plus



(g)
65% of the book value of Finished Lots, plus



(h)
65% of the book value of Lots Under Development; plus



(i)subject to the limitations set forth below, 50% of the book value of Entitled
Land that is not included in the Borrowing Base clauses (a) through (h).


Notwithstanding the foregoing:


(i) the advance rate for Speculative Units shall decrease to 65% for any Unit
that has been a Speculative Unit for more than 360 days;



such date shall be the rate that would be applicable to Canadian Dollar bankers’
acceptances quoted by the Administrative Agent at its principal office in
Toronto, Ontario (or such other office selected by the Administrative Agent in
which its Canadian lending operations are conducted) as of 10:00 a.m. (Toronto
time) on such date or, if such date is not a Business Day, on the immediately
preceding Business Day; provided further that, if such rate shall be less than
zero, such rate shall be deemed to be zero.


“CDOR Rate Loan” means a Loan denominated in Canadian Dollars the rate of
interest applicable to which is based on the CDOR Rate.


“Change in Control” has the meaning assigned to that term in Section 8.9.


“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines, regulations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued, in each case to the extent materially different
from that in effect on the Restatement Effective Date.


“Class”, when used in reference to any Loans or Commitments, means each of the
following classes of Loans or Commitments: (a) the Commitments and the Loans,
(b) if any additional Commitments are made pursuant to Section 2.1A(iii) that
are Other Credit Extensions, such additional Commitments and Other Credit
Extensions (it being understood that any Other Credit Extensions (together with
the Commitments in respect thereof) having different terms shall each be
construed to be a different Class) or (c) if any Loan Modification Offers are
made and accepted pursuant to Section 2.9, the Commitments of the Accepting
Lenders and the Loans made thereunder (it being understood that the Loans of
Accepting Lenders (together with the Commitments in respect thereof) having
different terms shall each be construed to be a different Class); provided,
however, that at no time shall there be more than six Classes of Loans or
Commitments outstanding under this Agreement.
“Co-Borrowers” has the meaning assigned to that term in the preamble to this
Agreement. “Code” means the Internal Revenue Code of 1986, as amended to the
Restatement Effective
Date and from time to time thereafter and any successor statute.


“Combination Loan” means a single loan that is (a) used for both acquisition and
construction purposes and (b) satisfies the requirements contained in the
definition of “Assumed Purchase Money Loan” or “Seller Purchase Money Loan”, as
the case may be, and the definition of “Construction Loan”. A Combination Loan
(x) shall be considered an Assumed Purchase Money Loan or a Seller Purchase
Money Loan, as the case may be, with respect to the portion of such Combination
Loan used for acquisition purposes, and a Construction Loan with respect to the
portion of such Combination Loan used for construction purposes, (y) shall be
treated as a single loan for purposes of the definition



required to be established pursuant to the terms and conditions of such
amendment, modification, extension or refinancing (less any reserves returned to
such Loan Party in connection with such amendment, modification, extension or
refinancing) and (ii) such loan (as amended, modified, extended or refinanced)
shall not be secured by the assets of any Loan Party other than such Real
Property Inventory and improvements constructed thereon and/or an Equity Pledge.
Notwithstanding anything to the contrary herein, (A) a loan that satisfies the
foregoing requirements set forth in this definition shall be a “Construction
Loan” regardless of whether such loan otherwise constitutes Non-Recourse
Indebtedness and (B) the obligations under such loan may be guaranteed by a
Non-Recourse Indemnity Guaranty or Non-Recourse Payment Guaranty.


“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings or
(c) under Hedge Agreements. Contingent Obligations shall include (i) the direct
or indirect guaranty, endorsement (otherwise than for collection or deposit in
the ordinary course of business), co-making, discounting with recourse or sale
with recourse by such Person of the obligation of another, (ii) the obligation
to make take-or-pay or similar payments if required regardless of
non-performance by any other party or parties to an agreement and
(iii) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (A) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (B) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclause (A) or (B) of
this sentence, the primary purpose or intent thereof is as described in the
preceding sentence; provided, however, that the term “Contingent Obligation”
shall not include (x) obligations (including indemnity obligations but excluding
Indebtedness for borrowed money) incurred in the ordinary course of business,
including in respect of land acquisition contracts,
(y) endorsements of instruments for deposit or collection in the ordinary course
of business and (z) mortgage loan repurchase obligations of any Mortgage
Subsidiary. The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited.


“Continuing Directors” means the directors of the Board of Directors of TMHC on
the Restatement Effective Date, after giving effect to the Transactions and the
other transactions contemplated thereby, and each other director if, in each
case, such other director’s nomination for election to the Board of Directors of
TMHCParent is recommended by at least a majority of the then Continuing
Directors or the election of such other director is approved by one or more
Sponsors.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.
“Cure Amount” has the meaning assigned to that term in Section 8.12A. “Cure
Right” has the meaning assigned to that term in Section 8.12A.



import, under any applicable Environmental Law; and (c) any other chemical,
material or substance, that is prohibited, limited or regulated by any
Environmental Law.


“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


“Hedge Bank” means any Person that is a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent at the time it enters into a
Hedge Agreement or that is a Lender or the Administrative Agent or an Affiliate
of a Lender or the Administrative Agent at any time after it has entered into a
Hedge Agreement, in its capacity as a party thereto.


“Historical Financial Statements” means audited consolidated balance sheets and
related consolidated statements of income and cash flows of Holdings and its
consolidated Subsidiaries for the 2011 and 2012 Fiscal Years.


“Holdings” has the meaning assigned to that term in the preamble to this
Agreement.


“Holdings Direct Owner” means Parent or any Parent Intermediate Holding Company,
in each case, that directly owns Capital Stock of Holdings.


“Housing Unit” means a detached or attached (including townhouse condominium or
condominium) single-family house (but excluding mobile homes) owned by a
Co-Borrower or a Subsidiary of a Co-Borrower (i) which is completed or for which
there has been a start of construction and (ii) which has been or is being
constructed on any Real Estate which immediately prior to the start of
construction constituted a Real Property Inventory hereunder.


“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary (a) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 6.1 Financials
have been delivered were less than 5% of the Consolidated Total Assets of
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Restricted Subsidiaries at such date, and (b)
whose gross revenues for such Test Period were less than 5% of the consolidated
gross revenues of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP.


“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
Capital Leases that is properly



“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder as set
forth on Schedule 3.1. The aggregate Letter of Credit Commitments of all Issuing
Banks on the Amendment No. 5 Effective Date is
$160,000,000.


“Letter of Credit Issuing Office” means, as to any Issuing Bank, the address
from time to time specified in writing by such Issuing Bank to the Borrowers and
the Administrative Agent as its letter of credit issuing office.


“Letter of Credit Usage” means, as at any date of determination, the sum of,
without duplication, (a) the Canadian LC Exposure plus (b) the U.S. LC Exposure.


“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.


“Loan Documents” means this Agreement, the Amendment Agreement, the Notes and
the Guaranty.


“Loan Parties” means Holdings, Canada Holdings, U.S. Holdings, Canada
Intermediate Holdings, U.S. FinCo, each Borrower and each Subsidiary Guarantor.


“Loans” means the loans made by the Lenders to any Borrower pursuant to Section
2.1A(i) or 2.1A(iii), if applicable.


“Loan Modification Offer” has the meaning assigned to that term in Section 2.9A.


“Lots Under Development” means Entitled Land where physical site improvement has
commenced but which is not a Finished Lot, Unit Under Construction, Completed
Unit, Speculative Unit, Model Unit or Unit Under Contract.


“Management Agreements” means (1) the Sponsor Management Services Agreement
dated as of the Initial Effective Date, among U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, TPG Capital, L.P. and OCM FIE, LLC and (2) JHI
Management Services Agreement dated as of the Initial Effective Date, by and
among JHI Investments Inc., U.S. Holdings, Canada Holdings and Canada
Intermediate Holdings.


“Management Investors” means the (a) management officers, directors and
employees of TMHCParent or any of its Subsidiaries who arewere investors in (i)
TMHC or New TMM or (ii) one or more investment funds managed by any of the
Sponsors that iswas an investor in TMHC or New TMM, in each case as of the
Restatement Effective Date or (b) management-level employees or directors who
becomebecame investors in the foregoing within 60 days of the Restatement
Effective Date in connection with the Transactions; provided that not more than
25 management-level employees and directors who were not Management Investors as
of the Restatement Effective Date shall become “Management Investors” following
the Restatement Effective Date.



joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and, if
applicable, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.


“Other Connection Taxes” means, with respect to any Lender or Issuing Bank,
Taxes imposed as a result of a present or former connection between such Lender
or Issuing Bank, as applicable, and the jurisdiction imposing such Taxes (other
than a connection arising from such Lender or Issuing Bank having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, any Loan Document).
“Other Credit Extensions” has the meaning assigned to that term in Section
2.1A(iii). “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.


“PAPA” means an arrangement, other than with an Affiliate of any Loan Party,
which may be unsecured or secured by a Lien granted in conjunction with purchase
contracts for the purchase of Real Estate and which provides for future payments
due to the sellers of such Real Estate, which future payments may be made at the
time of the sale of homes constructed on such Real Estate (or on a date related
to the sale or failure to sell such homes) and which payments may be contingent
on the sale price of such homes, which arrangement may include (a) adjustments
to the land purchase price, (b) profit participations, (c) community marketing
fees and community enhancement fees and (d) reimbursable costs paid by the land
developer.


“Parent” means TMHC or any other Person who becomes the ultimate holding company
of Holdings and whose ownership of Holdings does not result in a Change in
Control.


“Parent Intermediate Holding Company” means any Subsidiary of Parent that is a
direct or indirect owner of any Capital Stock of Holdings.


“Participant” has the meaning assigned to that term in Section 10.1D.


“Participant Register” has the meaning specified in Section 10.1D.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA (or any successor thereto).


“Pension Act” means the Pension Protection Act of 2006, as amended.


“Performance Letter of Credit” means any letter of credit of any Co-Borrower or
any Subsidiary of a Co-Borrower that is issued for the benefit of a
municipality, other Governmental Authority, utility, water or sewer authority,
or other similar entity for the purpose of assuring such beneficiary of the
letter of credit of the proper and timely completion of construction work.



SECTION 2.
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS


2.1
Commitments; Loans.



A.
(i)    Each Lender severally agrees, subject to the limitations set forth below
with

respect to the maximum amount of Loans permitted to be outstanding from time to
time, to lend to the Borrowers from time to time in U.S. Dollars and/or Canadian
Dollars during the period on and from the Initial Effective Date to but
excluding the Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Commitments, to be used for the
purposes identified in Section 2.5A. The aggregate amount of the Commitments as
of the Amendment Effective Date (as defined in Amendment No. 36 to this
Agreement dated as of April 24, 2015,June 29, 2018, among the U.S. Borrower,
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. Holdings, U.S.
FinCo, the Lenders and the Administrative Agent) is $500,000,000.600,000,000.
Subject to Section 2.9, each Lender’s Commitment (other than Other Credit
Extensions or any Commitments amended by Permitted Amendments pursuant to a Loan
Modification Offer) shall expire on the Commitment Termination Date and all
Loans (other than Other Credit Extensions or any Loans amended by Permitted
Amendments pursuant to a Loan Modification Offer) and all other amounts owed
hereunder with respect to the Loans and the Commitments (other than Other Credit
Extensions or any Commitments or Loans amended by Permitted Amendments pursuant
to a Loan Modification Offer) shall be paid in full not later than that date.
Amounts borrowed under this Section 2.1A(i) may be repaid and reborrowed,
subject to the limitations and conditions set forth herein, up to but excluding
the Commitment Termination Date.


Notwithstanding anything contained herein to the contrary, in no event shall (i)
the Total Utilization of Commitments at any time exceed the Availability Amount
then in effect or (ii) the aggregate Canadian Revolving Exposure at any time
exceed 105% of the Canadian Sublimit then in effect.


(ii)    [Reserved].


(iii)    Additional Commitments. The Co-Borrowers may from time to time after
the
Restatement Effective Date, by notice to the Administrative Agent, request that,
on the terms and subject to the conditions contained in this Agreement,
Qualified Additional Lenders provide up to the Additional Facilities Amount in
the aggregate in additional Commitments; provided that (i) no Default or Event
of Default shall have occurred and be continuing or would occur after giving
effect to such additional Commitments, (ii) the loans under such additional
Commitments shall rank pari passu with the Loans to be made pursuant to Section
2.1A(i), (iii) the representations and warranties in Section 5 shall be true and
correct in all material respects prior to and after giving effect to such
additional Commitments, (iv) the maturity date of any additional Commitments
shall be no earlier than, and no scheduled mandatory commitment reduction shall
be required prior to, the maturity date of the existing Commitments (or any
Other Credit Extensions constituting Commitments), (v) the terms (other than
with respect to pricing or maturity) of any additional Commitments and the Loans
to be made thereunder, to the extent not consistent with the Commitments and the
Loans extended under this Agreement pursuant to Section 2.1A(i), shall be
reasonably satisfactory to the Administrative Agent and
(vi) if the Initial Yield applicable to the additional Commitments extended
pursuant to this Section 2.1A(iii) exceeds by more than 50 basis points the
Revolving Loan Yield at such time



shall not include projections, pro forma financial information or information of
a general economic or general industry nature.


B.
Projections and Pro Forma Financial Information. The projections and pro forma

financial information contained in the information and data referred to in
paragraph A of this Section
5.14    were prepared in good faith based upon assumptions believed by Holdings
and the Co-Borrowers to be reasonable at the time made, it being recognized by
the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.


5.15
Anti-Corruption Laws; Sanctions.



A.
Anti    Corruption    Laws.    Holdings,    U.S.    Holdings,    Canada    Holdings,    Canada

Intermediate Holdings, U.S. FinCo, the U.S. Borrower, and each of their
respective Subsidiaries and, to the Knowledge of Holdings and the Borrower, any
director, officer, agent or employee of Holdings,
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Borrower or any of their respective Subsidiaries are in compliance with all
applicable sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury (“Sanctions”) and with the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) and any other
applicable anti-corruption law, in all material respects. Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Borrower, and each of their respective Subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance with applicable
Sanctions, the FCPA and any other applicable anti-corruption laws.


B.
None of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,

U.S. FinCo, the Borrower or any of their respective Subsidiaries nor, to the
Knowledge of Holdings or the U.S. Borrower, any director, officer, agent or
employee of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Borrower or any of their respective Subsidiaries is
currently (i) the target of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the target of comprehensive Sanctions.


C.
The Borrower will not, directly or indirectly, use the proceeds of the Loans or
use the

Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable anti-corruption law, or (ii) (A) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the target of Sanctions, or
(B) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans or Letters of Credit,
whether as Administrative Agent, Arranger, Issuing Bank, Lender, underwriter,
advisor, investor, or otherwise).


5.16
Insurance. Schedule 5.16 sets forth a true, complete and correct description of
all material insurance policies maintained by or on behalf of U.S. FinCo, the
Co-Borrowers and the Subsidiary Guarantors as of the Restatement Effective Date.
As of such date, such insurance is in full force and effect and all premiums
have been duly paid. U.S. FinCo, the Co-Borrowers, Holdings, Canada Holdings,
U.S. Holdings, Canada Intermediate Holdings and the Subsidiary




Guarantors have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.


SECTION 6.
AFFIRMATIVE COVENANTS


Each of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo and the Co-Borrowers covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans and other Obligations (other than contingent indemnification
obligations, Guaranteed Hedge Obligations or Cash Management Obligations, in
each case, not then due and payable) and the cancellation or expiration of all
Letters of Credit (or the making of other arrangements with respect to such
Letters of Credit reasonably satisfactory to the Administrative Agent and each
relevant Issuing Bank), unless the Requisite Lenders shall otherwise give prior
written consent, each of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo and the Co-Borrowers shall perform, and shall
cause each of their respective Subsidiaries (to the extent applicable) to
perform, all covenants in this Section 6.


6.1
Financial Statements and Other Reports.



Holdings will furnish to the Administrative Agent for prompt further
distribution to each
Lender:


(i)
Quarterly Financials. As soon as available and in any event on or before the

date on which such financial statements are required to be filed with the SEC
with respect to each of the first three quarterly accounting periods in each
Fiscal Year of Holdings (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 45 days after the end of each
such quarterly accounting period), the consolidated balance sheet of Holdings
and its consolidated Subsidiaries as at the end of such quarterly period and the
related consolidated statement of operations for such quarterly accounting
period and for the elapsed portion of the Fiscal Year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the Fiscal Year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior Fiscal Year or, in the case of such consolidated balance
sheet, for the last day of the prior Fiscal Year, subject to changes resulting
from audit, normal year-end audit adjustments and the absence of footnotes.
Notwithstanding the foregoing, the obligations in this clause (i) may be
satisfied with respect to financial information of Holdings and its consolidated
Subsidiaries by furnishing (A) the applicable financial statements of TMHCParent
or (B) TMHCParent’s Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to TMHCParent, on the one hand, and
the information relating to Holdings and its consolidated Subsidiaries on a
stand-alone basis, on the other hand.


(ii)
Year-End Financials. As soon as available and in any event on or before the

date on which such financial statements are required to be filed with the SEC
(or, if such financial statements are not required to be filed with the SEC, on
or before the date that is 90 days after the end of each such Fiscal Year), the
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such Fiscal Year, and the related consolidated statement of
operations and cash flows for such Fiscal Year, setting forth comparative



consolidated figures for the preceding Fiscal Year, and certified by independent
registered public accountants of recognized national standing whose opinion
shall not be qualified as to the scope of audit or as to the status of Holdings
and its consolidated Subsidiaries as a going concern, together in any event with
a certificate of the accounting firm providing the audit opinion required by
this Section 6.1(ii) stating that in the course of its regular audit of the
business of Holdings and its consolidated Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Event of Default relating to
Section 7.5 that has occurred and is continuing or, if in the opinion of such
accounting firm such an Event of Default has occurred and is continuing, a
statement as to the nature thereof. Notwithstanding the foregoing, the
obligations in this Section 6.1(ii) may be satisfied with respect to financial
information of Holdings and its consolidated Subsidiaries by furnishing (A) the
applicable financial statements of TMHCParent or (B) TMHCParent’s Form 10-K or
10-Q, as applicable, filed with the SEC; provided that, with respect to each of
clauses (A) and (B), (x) such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to TMHCParent, on the one hand, and the information
relating to Holdings and its consolidated Subsidiaries on a stand-alone basis,
on the other hand, and (y) to the extent such information is in lieu of
information required to be provided under this Section 6.1(ii), such materials
are accompanied by an opinion of an independent registered public accounting
firm of recognized national standing, which opinion shall not be qualified as to
the scope of audit or as to the status of the direct or indirect parent of
Holdings, as applicable) and its consolidated Subsidiaries as a going concern.


(iii)
Officer’s Certificates. At the time of the delivery of the Section 6.1
Financials,

an Officer’s Certificate in the form annexed hereto as Exhibit VI to the effect
that no Event of Default exists or, if any Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth (A)
solely with respect to each Measurement Quarter, the calculations required to
establish whether Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers and the Restricted Subsidiaries were in
compliance with the provisions of Section 7.5 as at the end of such Fiscal Year
or period, as the case may be, (B) a specification of any change in the identity
of the Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of
such Fiscal Year or period, as the case may be, from the Restricted Subsidiaries
and Unrestricted Subsidiaries, respectively, provided to the Lenders on the
Restatement Effective Date or the most recent Fiscal Year or period, as the case
may be and (C) the Capitalization Ratio at the end of the Fiscal Year or period
to which such Officer’s Certificate relates. If such Officer’s Certificate
demonstrates an Event of Default resulting from a violation of Section 7.5, any
of the Sponsors may deliver, together with such Officer’s Certificate, notice of
their intent to cure (a “Notice of Intent to Cure”) such Event of Default
pursuant to Section 8.12.


(iv)
Borrowing Base Certificates. (a) If the Capitalization Ratio as of the last day
of

any Fiscal Year or period, as the case may be, exceeds 0.55 to 1.00, at the time
of the delivery of the Section 6.1 Financials for such Fiscal Year or period, a
Borrowing Base Certificate, which certificate shall set forth the calculation of
the Borrowing Base and the Borrowing Base Availability as of the close of
business on the last day of such Fiscal Year or period, (b) at the Co-Borrowers’
option, on any date, a Borrowing Base Certificate, which certificate shall set
forth the calculation of the Borrowing Base and the Borrowing Base Availability
as of the close of business on such date and (c) at the Co-Borrowers’ option, in
connection with the



All such notices shall describe in reasonable detail the nature of the
Environmental Claim, condition, occurrence or removal, remedial action and the
response thereto. The term “Real Estate” means land, buildings and improvements
at any time owned or leased by Holdings, the Co-Borrowers or any of their
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.


(ix)
Other Information.    Promptly upon filing thereof, copies of any filings

(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by TMHCParent, New TMM, Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any of the
Restricted Subsidiaries (other than amendments to any registration statement (to
the extent such registration statement, in the form it becomes effective, is
delivered to the Administrative Agent for further delivery to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8) and copies of all financial statements, proxy
statements, notices and reports that Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any of the
Restricted Subsidiaries shall send to the holders of any publicly issued debt of
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and/or any of the Restricted Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Administrative Agent for further delivery to the Lenders pursuant to this
Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent on their own behalf or on behalf of any
Lender may reasonably request in writing from time to time.


(x)
Beneficial Ownership Certification. To the extent that any Loan Party

qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, promptly after a Responsible Officer of such Loan Party obtains
actual knowledge thereof, a Beneficial Ownership Certification or notice of any
change in the information provided in the then-current Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such Beneficial Ownership Certification.


Documents required to be delivered pursuant to Sections 6.1(i), (ii), (vii) and
(ix) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically in accordance with Section 10.7B;
provided that: (x) upon written request by the Administrative Agent, Holdings or
the Co-Borrowers shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) Holdings or the Co-Borrowers shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.


6.2
Consolidated Corporate Franchises.



Holdings, U.S. Holdings, Canada Intermediate Holdings, Canada Holdings, U.S.
FinCo and each Co-Borrower will do, and will cause each Subsidiary Guarantor to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its existence, corporate rights and



contained in such other class of Capital Stock are at least as advantageous to
the Lenders as those contained in the Capital Stock redeemed thereby;


(ii)
[Reserved];



(iii)
Holdings may declare and pay Dividends to New TMMany Holdings Direct

Owner, the proceeds of which are used to redeem, acquire, retire or repurchase
shares of the Capital Stock of New TMM or TMHCParent or any Parent Intermediate
Holding Company (or any options, warrants, stock appreciation rights or
phantom-based equity issued with respect to any of such Capital Stock) held by
current or former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of TMHCParent and its Subsidiaries, upon the
death, disability, retirement or termination of employment of any such Person or
otherwise in accordance with any equity, stock option, stock appreciation rights
or phantom equity-based plan, any management, director and/or employee stock
ownership or option plan, stock subscription plan, employment termination
agreement or any employment agreements or stockholders’ agreement; provided that
except with respect to non-discretionary repurchases, acquisitions, retirement,
or redemptions pursuant to the terms of any equity, stock option, stock
appreciation rights or phantom equity-based plan, any management, director or
employee stock ownership or option plan, stock subscription plan, employment
termination agreement or any employment or shareholder agreement, the aggregate
amount of all cash paid in respect of all such shares of Capital Stock so
redeemed, acquired, retired or repurchased in any calendar year does not exceed
the sum of (A) $10,000,000 plus (ii) all amounts obtained by TMHCParent and
contributed to any Co-Borrower during such calendar year from the sale of such
Capital Stock to other present or former officers, consultants, employees and
directors in connection with any permitted compensation and incentive
arrangements plus (iii) all amounts obtained from any key-man life insurance
policies received during such calendar year; notwithstanding the foregoing, 100%
of the unused amount of payments in respect of this clause (iii) may be carried
forward to succeeding Fiscal Years and utilized to make payments pursuant to
this clause (iii);


(iv)
[Reserved];



(v)
[Reserved];



(vi)
Holdings may make additional Dividends so long as (a) no Default or Event of

Default shall have occurred and be continuing or would result therefrom, (b)
Holdings would be in compliance with the Financial Performance Covenants on a
Pro Forma Basis after giving effect thereto as of the last day of the most
recent Fiscal Quarter for which Section 6.1 Financials have been or were
required to be delivered (if, on a Pro Forma Basis, such Fiscal Quarter would
have been a Measurement Quarter) and (c) Holdings would be in compliance with
Section 2.4A(iii)(b) on a Pro Forma Basis after giving effect thereto as of the
last day of the most recent Test Period for which Section 6.1 Financials have
been or were required to be delivered (if, on a Pro Forma Basis, the
Capitalization Ratio as of the last day of such Test Period would have resulted
in a Borrowing Base Trigger Event);


(vii)
Holdings may make and pay Dividends to New TMMany Holdings Direct

Owner, the proceeds of which are used to repurchase Capital Stock of TMHCParent
deemed to occur upon cashless exercise of stock options or warrants held by
individuals who are or







--------------------------------------------------------------------------------





were officers, managers, consultants, directors and/or employees of TMHCParent
or any of its Subsidiaries (or their respective spouses, former spouses,
executors, administrators, heirs or legatees) if such Capital Stock represents a
portion of the exercise price, or withholding taxes payable in connection with
the exercise, of such options or warrants;


(viii)
Holdings may make and pay Dividends to New TMMany Holdings Direct

Owner (or, at the election of New TMMsuch Holdings Direct Owner and to the
extent that such payment would otherwise be permitted as a Dividend to New
TMMsuch Holdings Direct Owner, may make payments to such other Persons as New
TMMsuch Holdings Direct Owner may specify for the account of New TMMsuch
Holdings Direct Owner):


(a)
(x) with respect to any taxable period for which Holdings is a

member of a consolidated, combined, affiliated, unitary or similar income tax
group for U.S. federal and/or applicable state or local income tax purposes of
which a direct or indirect parent of Holdings is the common parent, or for which
Holdings is a disregarded entity for U.S. federal income tax purposes that is
wholly-owned (directly or indirectly) by a C corporation for U.S. federal and/or
applicable state or local income tax purposes, the proceeds of which will be
used to pay the tax liability to each relevant jurisdiction in respect of New
TMMof such consolidated, combined, affiliated, unitary or similar income tax
group in an amount not to exceed the amount of any U.S. federal, state and/or
local income taxes that Holdings and/or its Subsidiaries, as applicable, would
have paid for such taxable period had Holdings and/or its Subsidiaries, as
applicable, been a stand-alone corporate taxpayer or a stand-alone corporate
group; and (y) with respect to any taxable period for which Holdings is a
partnership for U.S. federal income tax purposes or for which Holdings is a
disregarded entity for U.S. federal income tax purposes that is wholly-owned
(directly or indirectly) by a partnership for U.S. federal and/or applicable
state or local income tax purposes the proceeds of which will be used to pay the
tax liability to each relevant jurisdiction in respect of Holdings or the
partnership of which Holdings is a disregarded entity (including New TMM) or, in
each case, its direct and indirect limited partners, but only to the extent of
an amount equal to the greater of the amount of such parties’ (i) U.S. federal,
state and local income taxes or (ii) Canadian federal or provincial income
taxes, in each case with respect to such parties’ allocable share of any
Holdings net taxable income and gain for such fiscal period, determined by
assuming (without regard to such parties’ actual tax liability) that such income
or gain, as applicable, is taxable to such parties at the greater of (xX) the
highest marginal U.S. federal income tax rate then in effect (including any tax
on “net investment income”), and a state and local income tax rate equal to the
highest marginal rate then in effect for an individual or (if higher) a
corporation that is a resident of San Francisco, California, and (yY) the
highest combined provincial and federal income tax rate applicable to an
individual or (if higher) a corporation that is a resident of Canada and is
subject to tax in the province of Canada that has the highest income tax rate,
in each case taking into account the character of such income or gain and the
deductibility of state and local income taxes for U.S. federal income tax
purposes and provincial income taxes for Canadian federal income tax purposes,
provided that no payments shall be permitted under this



Section 7.4(viii)(a) at any time that either Holdings or New TMM is taxable as
an entity other than a pass-through for U.S. federal income tax purposes;


(b)
the proceeds of which shall be used by New TMM or TMHC, Parent

or any other direct or indirect parent of Holdings to pay its operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, in an aggregate amount not to exceed $2,500,000
in any Fiscal Year plus any actual, reasonable and customary indemnification
claims made by directors or officers of New TMM or TMHCParent;


(c)
the proceeds of which shall be used by New TMM or TMHC, Parent

or any other direct or indirect parent of Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its corporate existence; and


(d)
the proceeds of which shall be used by New TMM or TMHC, Parent

or any other direct or indirect parent of Holdings to pay fees and expenses
(other than to Affiliates) related to any unsuccessful equity or debt offering
permitted or not otherwise prohibited by this Agreement; and


(ix)
Holdings may make payments described in Sections 6.9(b), 6.9(d), 6.9(f),

6.9(g), 6.9(h), 6.9(n) and 6.9(o); and


(x)
Holdings may declare and pay Dividends on its common stock of up to 6% per

annum of the cash proceeds received by or contributed to Holdings in or from the
IPO.


7.5
Financial Covenants. For each Fiscal Quarter of Holdings (i) during which any
Loans are outstanding on the last day of such Fiscal Quarter or on more than
five separate days during such Fiscal Quarter or (ii) the aggregate Stated
Amount of undrawn Letters of Credit (except to the extent cash collateralized)
exceeds $40,000,000 or there are any Unpaid Drawings in respect of Letters of
Credit on the last day of such Fiscal Quarter or for more than five consecutive
days during such Fiscal Quarter (each such Fiscal Quarter, a “Measurement
Quarter”), Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo and the Co-Borrowers shall ensure that:



A.    Capitalization Ratio. The ratio of (i) Consolidated Total Debt as of the
last day of any Measurement Quarter (any such day being a “Calculation Date”) to
(ii) Consolidated Total Capitalization as of such Calculation Date (such ratio,
the “Capitalization Ratio”) shall not exceed 0.60:1.00:


B.    Consolidated Tangible Net Worth. Consolidated Tangible Net Worth as of any
Calculation Date shall not be less than $1,000,655,978 plus the sum of (i) 50%
of Consolidated Net Income since December 31, 2012, if positive, plus (ii) 50%
of the cash proceeds of any Equity Issuance received by Holdings since December
31, 2012 (with respect to this subclause (ii), (a) the amount of the cash
proceeds received by Holdings directly or indirectly from any officer, director
or employee of TMHCParent or any of its Subsidiaries shall be reduced (but not
below zero) by the aggregate amount paid by Holdings to directly or indirectly
repurchase the Capital Stock of any direct or indirect parent of Holdings from
officers, directors or employees of TMHCParent or any of its



8.9
Change in Control.



(a)    (i) any Person, or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) (but excluding any employee benefit plan of such Person or
“group” and its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Sponsors and the Management Investors, shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of a percentage of the outstanding Voting Stock of TMHCParent that
exceeds the percentage of such Voting Stock then beneficially owned, in the
aggregate, by the Sponsors and the Management Investors and (ii) such person,
entity or “group” shall at any time directly or indirectly beneficially own at
least 35% of the outstanding Voting Stock of TMHCParent, unless the Sponsors and
the Management Investors have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of the Board of Directors of TMHCParent; and/or (b) at any time a
majority of the Board of Directors of TMHCParent shall not be Continuing
Directors; and/or
(c) a change of control, as contemplated by the definitive documentation
governing the Senior Unsecured Notes or any other Indebtedness in excess of
$35,000,000 in the aggregate, shall have occurred; and/or (d) (i) Holdings shall
cease to have direct or indirect ownership of all the Voting Stock of any
Co-Borrower or U.S. FinCo, (ii) U.S. Holdings shall cease to have direct or
indirect ownership of all the Voting Stock of the U.S. Borrower, (iii) U.S.
Holdings shall cease to have direct or indirect ownership of all of the Voting
Stock of U.S. FinCo, (iv) [reserved], (v) the General Partner shall cease to be
the general partner of Holdings, and/or (vi) New TMMParent shall cease to have
direct or indirect ownership of all the Voting Stock of Holdings and/or (vii)
TMHC shall cease to have direct or indirect ownership of all the Voting Stock of
New TMM(the occurrence of any of the foregoing, a “Change in Control”); provided
that none of the fundamental changes permitted by Section 7.6A shall constitute
a Change in Control; or


8.10
Invalidity of the Guaranty.



The Guaranty or any material provision thereof shall cease to be in full force
or effect or any Guarantor thereunder or any Loan Party shall deny or disaffirm
in writing any Guarantor’s obligations under the Guaranty; or


8.11
[Reserved].



THEN and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Requisite Lenders, by written notice to the U.S. Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 8.5 shall occur with respect to
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any of the Co-Borrowers or any Subsidiary Guarantor, the result that
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i), (ii), (iii) and (iv) below shall occur automatically
without the giving of any such notice): (i) declare all Commitments terminated
and whereupon the Commitments, if any, of each Lender shall forthwith terminate
immediately and any fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind, (ii) declare the principal of and
any accrued interest and fees in respect of all Loans and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; (iii) terminate any Letter of
Credit that may be



